UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------x

CAROLINA FONTOINE,

                      Plaintiff,             17 Civ. 10086 (AT) (HBP)

     -against-                               OPINION
                                             AND ORDER
THE PERMANENT MISSION OF CHILE
TO THE UNITED NATIONS, et al.,

                      Defendants.

-----------------------------------x



            PITMAN, United States Magistrate Judge:


I.   Introduction


            Plaintiff moves for an Order pursuant to Rule 15 of the

Federal Rules of Civil Procedure granting leave to file a second

amended complaint (Plaintiff's Notice of Motion and Motion for

Leave to Amend Her Complaint; Memorandum of Law in Support

Thereof, dated Sept. 9, 2018       (Docket Item ("D.I.")   79)   ("Pl.

Memo.")).    For the reasons set forth below, the motion is granted

in part and denied in part.
II.    Background


       A.     Facts


                This is an employment discrimination/retaliation

action.       Plaintiff was employed by defendant The Permanent

Mission of Chile to the United Nations ("the Mission") as a

secretary from July 6, 2015 until June 30, 2017                   (Proposed Second

Amended Complaint, annexed to Pl. Memo. as Ex. 1 (D.I. 79-1)

( "SAC" ) ':II ':II 18 , 6 5) .   Plaintiff alleges that during her employment

at the Mission, she was a victim of discrimination on the basis

of sex and consistently harassed by Ambassador Cristian Barros,

Ambassador Carlos Olguin and Chief of Administration Ernesto

Gonzalez (collectively, the "Individual Defendants")                   ( Facts

Pertaining to Plaintiff's EEOC Complaint, undated, annexed to

Amended Complaint ("Am. Compl.")                 (D.I. 4)   ("EEOC Facts") at 1-8)

                Plaintiff alleges that this harassment began during her

initial interview with the Mission on May 21, 2015 when Olguin

asked her multiple questions concerning her then pending divorce

proceedings, which made her feel uncomfortable (EEOC Facts at 1).

After she was hired on July 6, 2015, plaintiff alleges that

Olguin frequently asked her about her dating life and, on one

occasion, he insisted on rubbing hand lotion on her (EEOC Facts

at 1-2).        In January 2016, Olguin also told plaintiff that a

                                             2
female employee who worked in a different office had "outstanding

physical assets" such as "big breasts and [a] big buttocks" and

that all the men in that office ''were drooling for her"   (EEOC at

1).    Plaintiff alleges that she later learned that this same

female employee was also a divorcee and had filed a formal

complaint of harassment against Olguin (EEOC Facts at 1).

Plaintiff further alleges that after she asked Olguin to stop his

offensive behavior, he began unfairly reprimanding her for

trivial things, such as speaking to diplomats in "informal

Spanish"   (EEOC at 2-3).   On March 6, 2017, plaintiff alleges that

Barros gave her a negative performance evaluation based on false

or unsubstantiated facts, and that Barros, Olguin and Gonzalez

created a "hostile work environment" for plaintiff from that

point until she was terminated on June 30, 2017    (EEOC Facts at 5-

8) •

            Plaintiff also contends that she was treated unfairly

because Gonzalez required her to produce a "disability notice"

from her doctor when she reported sick on October 13, 2016 and

February 10, 2017, while other employees were not required to

produce such supporting documentation (EEOC Facts at 4-5).




                                   3
     B.   Procedural History


             Plaintiff commenced this action prose on December 26,

2017 when she filed a form "Employment Discrimination Complaint"

alleging violations of Title VII of the Civil Rights Act of 1964,

42 U.S.C. §§ 2000e e t ~ -      ("Title VII") and the Family Medical

Leave Act, 29 U.S.C. §§ 2601 e t ~ -      ("FMLA")     (Complaint, dated

Dec. 26, 2017    (D.I. 2)   ("Compl.") at 3-4).      A few days later on

January 2, 2018, plaintiff filed an amended form complaint (see

Am. Compl.).    The main difference between these two complaints is

that plaintiff attached her EEOC complaint paperwork to her

amended complaint, which provided more detail with respect to her

discrimination and harassment allegations against defendants.              In

addition, although plaintiff's amended complaint listed the

Mission as a defendant in the caption, she did not list the

Mission as a party in the section entitled "Defendant Informa-

tion" as she had in her initial complaint (Am. Compl. at 2-3).

             On January 22, 2018, the Honorable Analisa Torres,

United States District Judge, construed plaintiff's amended

complaint as also alleging violations of the New York State Human

Rights Law, N. Y. Exec. Law §§ 2 9 6 et ~ .       ( "NYSHRL") and the New

York City Human Rights Law, N.Y.C. Admin. Code§§ 8-107 e t ~ -

("NYCHRL")    (Order, dated Jan. 22, 2018   (D. I.    9)).



                                     4
              On April 5, 2018, Zein E. Obagi, Esq. entered a notice

of appearance on behalf of plaintiff (Notice of Appearance of

Counsel for Plaintiff, dated Apr. 4, 2018      (D.I. 24)).   Mr. Obagi

then filed a pre-motion letter on August 2, 2018 stating plain-

tiff's intention to amend her complaint and subsequently filed

the present motion on September 9, 2018      (Letter to the Honorable

Analisa Torres from Zein E. Obagi, Esq., dated Aug. 2, 2018       (D.I.

7 3) ; Pl. Memo. ) .


         C.   Proposed Second
              Amended Complaint


               Plaintiff's proposed second amended complaint provides

significantly more detail with respect to her claims of harass-

ment and discrimination (SAC~~ 22-66).       Additionally, it pro-

vides further details concerning plaintiff's employment with

defendants, including an allegation that plaintiff's employment

contract with the Mission was allegedly "governed by the current

legislation of the United States of America"      (SAC~ 18).    The

proposed second amended complaint also adds "Does 1-20" in the

caption of the complaint and sets out allegations against the

Mission in the body of the complaint (SAC~ 2).

               Finally, the proposed second amended complaint adds a

claim for "marital based discrimination" under the NYCHRL and



     /
                                     5
NYSHRL (SAC~~ 72-81, 95-105) and a claim for "intentional

infliction of emotional distress"        ("IIED") under New York law

(SAC~~ 136-41).        While the claims listed in plaintiff's first

amended complaint were asserted against all defendants, her

proposed second amended complaint alleges only IIED against the

Individual Defendants (SAC~~ 136-41).           This claim is based on a

new allegation that the Individual Defendants sent an "anonymous

letter" to plaintiff's new employer on January 6, 2018 stating

that plaintiff had "created major disruption [at the Mission] to

the point that many people suffered the consequences of her lies

and slander"       (SAC~~ 69-71).


III.    Analysis


       A.   Applicable Legal Standards


             The standards applicable to a motion to amend a plead-

ing are well settled and require only brief review.          Leave to

amend a pleading should be freely granted when justice so re-

quires.     Fed.R.Civ.P. 15(a); Foman v. Davis, 371 U.S. 178, 182

(1962); Medina v. Tremor Video, Inc., 640 F. App'x 45, 47          (2d

Cir. 2016)    ( summary order) ; Loreley Fin.    ( Jersey) No. 3 Ltd. v.

Wells Fargo Sec., LLC, 797 F.3d 160, 190 (2d Cir. 2015); Dluhos

v. Floating    &   Abandoned Vessel, Known as "New York", 162 F.3d 63,



                                     6
69 (2d Cir. 1998); Gurner v. Shearson, Hammill       &   Co., 516 F.2d

283, 287    (2d Cir. 1974).      This "permissive standard .      . is

consistent with [the] strong preference for resolving disputes on

the merits."      Loreley Fin.    ( Jersey) No. 3 Ltd. v. Wells Fargo

Sec., LLC, supra, 797 F.3d at 190 (internal quotation marks

omitted).

             However,     "motions to amend should generally be denied

in instances of futility, undue delay, bad faith or dilatory

motive, repeated failure to cure deficiencies by amendments

previously allowed, or undue prejudice to the non-moving party."

Burch v. Pioneer Credit Recovery, Inc., 551 F.3d 122, 126 (2d

Cir. 2008)    (P.§.£   curiam), citing Farnan v. Davis, supra, 371 U.S.

at 182; accord American Home Assurance Co. v. Jacky Maeder (Hong

Kong) Ltd., 969 F. Supp. 184, 187-88        (S.D.N.Y. 1997)    (Kaplan,

D.J.); see also Lee v. Regal Cruises, Ltd., 916 F. Supp. 300, 303

(S.D.N.Y. 1996)        (Kaplan, D.J.), aff'd, 116 F.3d 465 (2d Cir.

1997)   (summary order), citing Farnan v. Davis, supra, 371 U.S. at

182.    Defendants challenge plaintiff's motion to file a second

amended complaint on the grounds of undue delay, prejudice,

futility and bad faith.




                                       7
       B.       Application of the
                Foregoing Principles


                 1.    Undue Delay and Prejudice


                 Defendants contend that plaintiff should not be

permitted to file her second amended complaint because she is

guilty of undue delay and the defendants have been prejudiced by

this delay (Defendants' Memorandum in Opposition to Motion for

Leave to File a Second Amended Complaint, dated Sept. 25, 2018

( D. I . 8 4)    ("Def. Memo. ") at 2 3-2 6) .

                 A court may "deny leave to amend where the motion is

made after an inordinate delay, no satisfactory explanation is

offered for the delay, and the amendment would prejudice the

defendant."           Cresswell v. Sullivan & Cromwell,       922 F.2d 60, 72

(2d Cir. 1990); accord Hernandez v. BMNY Contracting Corp., 17

Civ. 9375        (GBD), 2019 WL 418498 at *l        (S.D.N.Y. Jan. 17, 2019)

(Daniels, D.J.); Cerni v. J.P. Morgan Sec. LLC,                208 F. Supp. 3d

533, 543-44           (S.D.N.Y. 2016)   (Nathan,   D.J.).   "' [ T] he longer the

period of an unexplained delay, the less will be required of the

nonmoving party in terms of a showing of prejudice."'                   Block v.

First Blood Assocs.,           988 F.2d 344, 350     (2d Cir. 1993), quoting

Evans v. Syracuse City Sch. Dist., 704 F.2d 44,                47   (2d Cir.

1983) .     "'Mere delay, however, absent a showing of bad faith or



                                            8
undue prejudice, does not provide a basis for a district court to

deny the right to amend.'"    Ruotolo v. City of New York, 514 F.3d

184, 191,    (2d Cir. 2008), quoting State Teachers Ret. Bd. v.

Fluor Corp., 654 F.2d 843, 856 (2d Cir. 1981).

             "Amendment may be prejudicial when, among other things,

it would 'require the opponent to expend significant additional

resources to conduct discovery and prepare for trial' or 'signif-

icantly delay the resolution of the dispute."'       AEP Energy Servs.

Gas Holding Co. v. Bank of Am., N.A., 626 F.3d 699, 725-26 (2d

Cir. 2010), quoting Block v. First Blood Assocs., supra, 988 F.2d

at 350.     Courts are "particularly likely to find prejudice where

the parties have already completed discovery and the defendant

has moved for summary judgment."       Werking v. Andrews, 526 F.

App'x 94, 96 (2d Cir. 2013)    (summary order)   (collecting cases).

            As described above, plaintiff filed her first amended

complaint on January 2, 2018, only a week after she commenced

this action, and the only substantive change was the annexation

of her EEOC paperwork.     Plaintiff did not obtain counsel until

April 18, 2018, and filed her pre-motion letter stating her

intention to move to amend her complaint less than four months

later on August 2, 2018.     Given plaintiff's initial prose status

and the relatively short history of this matter, I find that




                                   9
there is no undue delay here. 1   See Jordan v. Ellsworth, 16-CV-

6384   (FPG), 2017 WL 6059889 at *1-*2 (W.D.N.Y. Dec. 7, 2017)   (no

undue delay where a prose plaintiff obtained counsel five months

after she filed her initial complaint and moved to amend her

complaint two months thereafter); Boston v. Taconic Mgmt. Co., 12

Civ. 4077   (ER), 2014 WL 4184751 at *4   (S.D.N.Y. Aug. 22, 2014)

(Ramos, D. J.)   (no undue delay where a pro se plaintiff obtained

counsel over a year after he filed his initial complaint and

moved to amend his complaint five months thereafter); Hall v.

North Bellmore Union Free School Dist., 08-CV-1999 (JS) (ARL),




       1
       Defendants argue that plaintiff has not shown "good cause"
for the delayed filing of her motion to amend and, thus, her
motion should be denied (Def. Memo. at 5-16). A plaintiff is
required to demonstrate "good cause" where "a [Rule 16]
scheduling order governs amendments to the complaint, and a
plaintiff wishes to amend after the scheduling deadline has
passed." Pasternack v. Shrader, 863 F.3d 162, 174 n.10 (2d Cir.
2017).   Because no scheduling order has been issued in this
matter and no deadlines were ever set, plaintiff's motion to
amend should be evaluated under the more liberal standards of
Rule 15, which does not require a showing of good cause.    Media
Glow Digital, LLC v. Panasonic Corp. of N.A., 16 Civ. 7907
(JFK) (HBP), 2018 WL 6444934 at *4 (S.D.N.Y. Dec. 10, 2018)
(Pitman, M.J.); Tolliver v. Lilley, 12-CV-971 (DAB) (KNF), 2016 WL
5793998 at *2 (S.D.N.Y. Sept. 19, 2016) (Fox, M.J.).    However,
because Judge Torres instructed plaintiff to "address why there
is 'good cause' for amendment" (Order, dated Aug. 10, 2018 (D.I.
77)), I also find that good cause is established by (1)
plaintiff's initial prose status, (2) the fact that newly
retained counsel moved to amend the complaint within four months
of appearing in this matter and (3) the existence of new facts
that arose only after plaintiff filed her first amended
complaint.

                                  10
2010 WL 1049280 at *1-*3 (E.D.N.Y. Mar. 18, 2010)    (no undue delay

where a prose plaintiff obtained counsel nine months after she

filed her initial complaint and moved to amend her complaint four

months thereafter).

             Moreover, defendants have not sufficiently alleged that

any of plaintiff's proposed amendments would cause them to suffer

prejudice.     See Commander Oil Corp. v. Barlo Equipment Corp., 215

F.3d 321, 333 (2d Cir. 2000)    (no abuse of discretion in granting

leave to amend after seven year delay in the absence of preju-

dice).    There is still a factual dispute between the parties over

whether plaintiff has properly served defendants    (Def. Memo. at

16-20).    Thus, defendants have not even filed an answer to

plaintiff's first amended complaint, I have yet to issue a

scheduling order and discovery has not begun.     See Cook v. City

of New York, 243 F. Supp. 3d 332, 356 (E.D.N.Y. 2017)     (no preju-

dice where "plaintiffs [sought] to amend the Complaint for a

second time approximately ten months after filing the original

Complaint,    [but] no depositions ha[d] occurred, no motions for

summary judgment or motions to dismiss ha[d] been filed and a

trial date ha[d] not yet been set, events which would indicate

that the parties ha[d] progressed far beyond the stage of discov-

ery"); Lin v. Toyo Food, Inc., 12 Civ. 7392    (KMK), 2016 WL

4502040 at *3 (S.D.N.Y. Aug. 26, 2016)    (Karas, D.J.)   ("Although

                                  11
Defendants complain that the proposed amendment would further

extend the already-lengthy duration of this [case], it bears

mentioning that no motions for summary judgment have been filed,

nor has a trial date been set.")    ( internal quotation marks and

citations omitted)).

             Furthermore, plaintiff's second amended complaint

merely provides further detail and clarification concerning the

claims that she initially alleged in her complaint and first

amended complaint.     The only new factual allegations set forth by

plaintiff relate to the anonymous letter allegedly sent to

plaintiff's new employer by the Individual Defendants and these

facts arose on January 6, 2018 -- four days after plaintiff filed

her first amended complaint (SAC~~ 69-71).      Thus, there is no

way plaintiff "knew or should have known of the facts upon which

[this] amendment is based when [her] original pleading was

filed."   Hernandez v. BMNY Contracting Corp., supra, 2019 WL

418498 at *l (citation omitted).

             Defendants' only argument that granting plaintiff leave

to file a second amended complaint would be prejudicial is that

"[t]he pendency of this has case irritated U.S.-Chile foreign

relations since it was filed, and it has caused unnecessary

turbulence in Santiago, demanding time and resources"     (Def. Memo.

at 25-26).     Defendants do not elaborate on this vague and unsup-

                                   12
ported assertion.       In any event, the fact that plaintiff's

lawsuit may have caused the Mission difficulty is not sufficient

prejudice to deny her motion to amend.          Pasternack v. Shrader,

863 F.3d 162, 174       (2d Cir. 2017)    ("The rule in this Circuit has

been to allow a party to amend its pleadings in the absence of a

showing by the nonmovant of prejudice or bad faith.").           Moreover,

defendants have not shown that filing the proposed second amended

complaint will exacerbate the alleged "turbulence in Santiago."

              Accordingly, "[g]iven plaintiff's former status as a

2..£.Q   se litigant, the relatively short span of time between

counsel's appearance and the pre-motion request, and the lack of

any notable prejudice to [defendants]", I find that plaintiff is

not guilty of undue delay and that granting her motion will not

prejudice defendants.          Boston v. Taconic Mgmt. Co., supra, 2014

WL 4184751 at *4.


               2.   Futility


               Defendants next contend that plaintiff's application to

add an IIED claim and to add "Does 1-20" as defendants should be

denied on futility grounds         (Def. Memo. at 16, 26-27).

               A proposed amended complaint is futile when it fails to

state a claim.       AEP Energy Servs. Gas Holding Co. v. Bank of Am.,

N.A.,      626 F.3d 699, 726 (2d Cir. 2010); Health-Chem Corp. v.

                                         13
Baker, 915 F.2d 805, 810 (2d Cir. 1990).         The party opposing the

amendment has the burden of demonstrating that leave to amend

would be futile.       Staskowski v. County of Nassau, No. 05-CV-5984

(SJF) (WDW), 2007 WL 4198341 at *4       (E.D.N.Y. Nov. 21, 2007)

(adopting Report   &    Recommendation); Lugosch v. Congel, No. 00-CV-

784, 2002 WL 1001003 at *1 (N.D.N.Y. May 14, 2002), citing

Blaskiewicz v. County of Suffolk, 29 F. Supp. 2d 134, 137-38

(E.D.N.Y. 1998).

          An amendment to a complaint may be denied as futile if

a defendant can show that there is no "set of facts consistent

with the allegations in the complaint" which would entitle the

plaintiff to relief.       Bell Atlantic Corp. v. Twombly, 550 U.S.

544, 563 (2007).       A proposed amended complaint is not futile when

the "[f]actual allegations [are sufficient] to raise a right to

relief above the speculative level on the assumption that all of

the allegations in the complaint are true."         Bell Atlantic Corp.

v. Twombly, supra, 550 U.S. at 555.

          It is well settled that in determining whether a

proposed amended complaint is futile, the court must assume the

truth of the allegations set forth therein.         Panther Partners

Inc. v. Ikanos Commc'ns, Inc., 681 F.3d 114, 119 (2d Cir. 2012);

Wallace v. Warden of M.D.C., 14 Civ. 6522        (PAC) (HBP), 2016 WL

6901315 at *3 (S.D.N.Y. Nov. 23, 2016)        (Pitman, M.J.); Max

                                    14
Impact, LLC v. Sherwood Grp., Inc., 09 Civ. 902      (LMM) (HBP), 2012

WL 3831535 at *2 (S.D.N.Y. Aug. 16, 2012)      (Pitman, M.J.); Edwards

v. City of New York, No. 07-CV-5286 (CPS) (RML), 2009 WL 1910740

at *2 (E.D.N.Y. June 29, 2009); Binder v. National Life of Vt.,

02 Civ. 6411 (GEL), 2003 WL 21180417 at *2      (S.D.N.Y. May 20,

2003)   (Lynch, then D.J., now Cir. J.); Gabourel v. Bouchard

Transp. Co., 901 F. Supp. 142, 144     (S.D.N.Y. 1995)   (Chin, then

D.J., now Cir. J.).


                a.    Intentional Infliction
                      Of Emotional Distress


           Defendants' sole futility argument with respect to

plaintiff's IIED claim is that her claim is "implausible" because

it is nothing more than a "conclusory allegation" and does not

connect defendants to the anonymous disparaging letter to

plaintiff's new employer (Def. Memo. at 27).

           Plaintiff alleges that Barros, Olguin and Gonzalez sent

the following unsigned letter to plaintiff's new employer:

           It has come to my attention that Mrs. Carolina
           Font[o]ine works in your institution.   I would like to
           notify you that this individual created major disrup-
           tion in our organization to the point that many people
           suffered the consequences of her lies and slander.   I
           join an article from the biggest newspaper in Chile
           that reported the problem in its pages.   Be very weary
           [sic].  Sincerely.




                                  15
(SAC   c_j[   70).   Plaintiff further alleges that this letter caused

her to suffer "severe emotional distress", "heightened anxiety,

depression, anger and             . paranoia"   (SAC   c_rr   141).

                 While defendants may be correct that plaintiff will not

ultimately be able to link this anonymous letter to the Individ-

ual Defendants, at this stage of the proceedings, I must assume

the truth of the allegations set forth in the proposed second

amended complaint and all factual disputes must be resolved in

favor of plaintiff.          Innis v. City of New York, 17 Civ. 323

(LTS) (HBP), 2017 WL 4797904 at *2 (S.D.N.Y. Oct. 24, 2017)

(Pitman, M.J.); New York ex rel. Khurana v. Spherion Corp., 15

Civ. 6605 (JFK), 2017 WL 1437204 at *3 (S.D.N.Y. Apr. 21, 2017)

(Keenan, D.J.).          Under the applicable deferential standard,

plaintiff has set forth sufficient facts to allege plausibly that

the Individual Defendants sent this letter.                   The alleged letter

purports to be from a former employer that has some connection to

Chile.         Defendants, who presumably asked plaintiff about her

prior employment before hiring her, do not claim that plaintiff

had any other employer who fits that profile.

                 Thus, I find that defendants' have not met their burden

of demonstrating that plaintiff's amended claim of IIED is




                                       16
futile.    Staskowski v. County of Nassau, supra, 2007 WL 4198341

at *4. 2


                   b.    Does 1-20


            Plaintiff lists "Does 1-20" as defendants in the

caption of her proposed second amended complaint, but makes no

factual allegations and asserts no claims against them (see

generally SAC) .        It is well settled that "[w]here a complaint


      2
       1 note that plaintiff's IIED claim appears problematic on
its face given that it is well settled that in order to state
"an IIED claim, the conduct must be 'so outrageous in character,
and so extreme in degree, as to go beyond all possible bounds of
decency, and to be regarded as atrocious, and utterly intolerable
in a civilized society.'" Rich v. Fox News Network, LLC, 322 F.
Supp. 3d 487, 498 (S.D.N.Y. 2018) (Daniels, D.J.), quoting Howell
v. New York Post Co., 81 N.Y.2d 115, 122, 612 N.E.2d 699, 702,
596 N.Y.S.2d 350, 353 (1993)); see also DiRuzza v. Lanza, 685 F.
App'x 34, 36 (2d Cir. 2017) (summary order) ("[a] claim for
[IIED] must satisfy an exceedingly high legal standard").
Specifically, "courts in this Circuit have recognized [ ] [that]
defamatory statements generally cannot constitute the extreme and
outrageous behavior required for an [IIED] claim." Restis v. Am.
Coal. Against Nuclear Iran, Inc., 53 F. Supp. 3d 705, 729
 (S.D.N.Y. 2014) (Ramos, D.J.).   Similarly, "courts have held that
false statements or misrepresentations -- even if intentionally
made -- do not rise to the level of extreme and outrageous
conduct." Baraliu v. Vinya Capital, L. P., 07 Civ. 4626 (MHD),
2009 WL 959578 at *12 (S.D.N.Y. Mar. 31, 2009) (Dolinger, M.J.)
 (citations omitted).  However, because defendants have failed to
make any of these arguments and considering that it is
defendants' burden to show futility, I cannot rely on them as a
basis to find the proposed second amended complaint futile.    See
Tammaro v. City of New York, 13 Civ. 6190, 2018 WL 1621535 at *11
 (S.D.N.Y. Mar. 30, 2018) (Pauley, D.J.) (court cannot dismiss an
action for failure to state a claim on grounds not raised or
briefed by the parties (citations omitted)).

                                      17
fails to contain any substantive allegations concerning a defen-

dant named in the caption, it fails to state a claim as to that

defendant."         Diggs v. City of New York, 17 Civ. 1127 (VEC) (HBP),

2018 WL 5924413 at *3 (S.D.N.Y. Aug. 17, 2018)          (Pitman, M.J.)

(Report    &   Recommendation), adopted at, 2018 WL 4666073 (S.D.N.Y.

Sept. 27, 2018)        (Caproni, D.J.); accord Perkins v. City of New

York, 14 Civ. 3779 (WHP), 2017 WL 1025987 at *2          (S.D.N.Y. Mar.

15, 2017)      (Pauley, D.J.); Myers v. City of New York, 11 Civ. 8525

(PAE), 2012 WL 3776707 at *3 (S.D.N.Y. Aug. 29, 2012)

(Engelmayer, D.J.), aff'd, 529 F. App'x 105 (2d Cir. 2013)

(summary order); Barnes v. Pozzi, 10 Civ. 2254          (JGK), 2012 WL

3155073 at *8        (S.D.N.Y. Aug. 3, 2012)   (Koeltl, D.J.).

               Thus, there are no conceivable set of facts that would

entitle plaintiff to relief against these 20 unnamed defendants

and her motion to add them as parties to the action is, there-

fore, denied.


               3.    Bad Faith


               Defendants next contend that plaintiff has proceeded in

bad faith because she did not respond to their motion suggesting

that they are entitled to sovereign immunity 3 that was filed on


     3
         Although defendants titled this motion as a "suggestion of
                                                       (continued ... )

                                       18
March 30, 2018 and, instead, moved to amend the complaint (Def.

Memo. at 28-29).             Defendants maintain that this failure to

respond combined with plaintiff's counsel's failure to obtain

admission        .Q£.Q   hac vice for 13 days after he first entered his

notice of appearance and plaintiff's alleged multiple failures to

serve defendants properly gives rise to "only [one] reasonable

inference" which is that "plaintiff's conduct [amounts to an]

endless train of lapses, supposed inadvertencies, and defalca-

tions [that] actually serve a simple strategy -- to vex, obfus-

cate, and delay, in hopes that the defendants will just relent

and settle"          (Def. Memo. at 28).

                 Defendants' claim "is exactly the type of conclusory

allegation of bad faith that courts consistently reject."

Agerbrink v. Model Service LLC, 155 F. Supp. 3d 448,              453

(S.D.N.Y. 2016)            (Francis, M.J.); accord Cat3, LLC v. Black

Lineage, Inc., 14 Civ. 5511 (AT) (JCF), 2015 WL 5559569 at *5

(S.D.N.Y. Sept. 21, 2015)            (Francis, M.J.)   (holding that defen-

dants made no showing that plaintiffs acted in bad faith in

bringing a motion to amend where "[i]n conclusory fashion, the




     3
          continued)
         ( •••
immunity", it essentially amounts to a motion to dismiss based on
sovereign immunity (see Memorandum Supporting the Suggestion of
Immunity of the Republic of Chile, dated Mar. 30, 2018 (D.I.
22)).

                                           19
defendants assert[ed] that the plaintiffs 'desire to keep Defen-

dants tied up in [ ] costly litigation as long as possible' and

describe the plaintiffs' actions as 'the very definition of bad

faith'"); Blagman v. Apple, Inc., 12 Civ. 5453     (ALC) (JCF), 2014

WL 2106489 at *3 (S.D.N.Y. May 19, 2014)     (Francis, M.J.)   ("To the

extent that the defendants claim that [plaintiff's] delay was

strategic         , they provide no showing of bad faith apart from

the delay itself."); Primetime 24 Joint Venture v. DirecTV, Inc.,

99 Civ. 3307   (RMB) (MHD), 2000 WL 426396 at *5 (S.D.N.Y. April 20,

2000)   (Dolinger, M.J.)   ("[W]hen the opponent of an amendment

asserts that the movant is acting in bad faith, there must be

something more than mere delay or inadvertence for the court to

refuse to allow the amendment.").

            Besides arguing that plaintiff was put on notice of the

deficiencies in her complaint when defendants' motion was filed,

defendants fail to explain how plaintiff's moving to amend her

complaint to cure these purported deficiencies was improper or

somehow amounted to bad faith.      Randolph Foundation v. Duncan, 00

Civ. 1172 (AKH) (THK), 2002 WL 32862 at *3    (S.D.N.Y. Jan. 11,

2002)   (Katz, M.J.)   (" [T]he fact that a party may have had evi-

dence to support a proposed amendment earlier in the litigation

does not, by itself, give rise to an inference of bad faith.").

On the contrary, courts routinely allow parties to amend plead-

                                   20
ings in response to a motion to dismiss.      See Jordan v.

Ellsworth, 16-CV-6384     (FPG), 2017 WL 6059889 at *1-*2   (W.D.N.Y.

Dec. 7, 2017)   (plaintiff's motion to file a second amended

complaint in response to defendant's motion to dismiss on sover-

eign immunity grounds granted and was not made in bad faith);

Lowe v. Planning   &   Zoning Commission of the Town of Mansfield,

16-CV-381 (JCH), 2017 WL 1375170 at *4     (D. Conn. Apr. 14, 2017)

(plaintiffs' motion to file a third amended complaint in response

to defendants' motion to dismiss was not made in bad faith);

Dollinger v. New York State Ins. Fund, 14-CV-908      (MAD/DEP), 2015

WL 8491013 at *l   (N.D.N.Y. Dec. 10, 2015)    (plaintiff's motion to

file a second amended complaint in response to defendant's motion

for judgment on the pleadings on sovereign immunity grounds

granted and was not made in bad faith).

          Defendants also allege that plaintiff exhibited bad

faith by falsely claiming in her motion papers that she did not

seek to add any new parties to her action while re-adding the

Mission as a defendant 4 (Def. Memo. at 29).     Defendants' argument

is based on the fact that plaintiff's amended complaint omitted

the Mission from the section entitled ''Defendant Information."


     4
      Defendants also allege bad faith because plaintiff added
"Does 1-20" as new parties; however, as this portion of
plaintiff's motion has already been denied on futility grounds,         I
need not address this bad faith argument.

                                   21
Based on this omission, defendants appear to be taking the

position that the Mission was not a party to the amended com-

plaint despite the fact that it was named in the caption and the

amended complaint contained substantive allegations against it.

I need not resolve this dispute because even if plaintiff inten-

tionally or accidentally dropped the Mission as a defendant in

her first amended complaint, re-adding it as a defendant now is

proper under Rule 21, which employs the "same standard of liber-

ality" as Rule 15.   Oteqbade v. New York City Admin. for Children

Servs., supra, 2015 WL 851631 at *2; see also Fed.R.Civ.P. 21

("the court may at any time, on just terms, add or drop a

party") .

            All of plaintiff's allegations stem from her employment

as a secretary at the Mission and almost all of the incidents

referenced in her first amended complaint and proposed second

amended complaint took place at the Mission office.    While it is

unclear why plaintiff chose to list the Mission in her first

amended complaint caption and not as a party in the section

entitled "Defendant Information," given plaintiff's prose status

at the time of this filing and her good faith belief that the

Mission remained a party to the action as evidenced by her

attempts to serve it with her summons and complaint multiple




                                 22
times, it is clear that plaintiff was not proceeding in bad
          5
faith.


IV.   Conclusion


               Accordingly, for all the foregoing reasons, plaintiff's

motion for leave to file a second amended complaint is granted

except with respect to adding "Does 1-20" as defendants, which is

denied.        Plaintiff is directed to serve and file her second

amended complaint within 14 days of the date of this Order.


Dated:        New York, New York
              June 14, 2019

                                          SO ORDERED




                                          United States Magistrate Judge

Copies transmitted to:

All Counsel




      5
      Defendants make numerous other arguments in opposition to
plaintiff's motion to amend including improper service of process
on defendants, substantive arguments with respect to their
pending motion to dismiss and accusations against plaintiff that
she "falsified" documents by inaccurately translating her first
amended complaint from English to Spanish (Def. Memo. at 16-22)
None of these arguments are appropriate bases for opposing a
motion to amend and, thus, I do not address them.

                                     23
